Citation Nr: 1643387	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  12-27 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, claimed as nervous condition and depressive disorder.

3.  Entitlement to service connection for an acquired psychiatric disorder.

4.  Entitlement to service connection for a left leg disability.

5.  Entitlement to service connection for a right leg disability.

6.  Entitlement to service connection for nerve damage of the left upper extremity.

7.  Entitlement to service connection for nerve damage of the right upper extremity.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1978 to October 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and August 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg.  The May 2010 rating decision found that new and material evidence had not been received to reopen the claim for service connection for a back disability, and the August 2011 rating decision denied service connection for the remaining disabilities.

The record reflects that the Veteran has been diagnosed with various psychiatric disorders, including depressive disorder and polysubstance dependence in full remission.  As such, the Board has restyled the claim more broadly to reflect all potential current diagnoses.  See Clemons v. Shinseki, 23 Vet. App. 1, (2009) (finding that a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim).

The Veteran was denied service connection for a nervous disorder in an October 1983 rating decision.  As such, the Board must initially determine whether new and material evidence has been submitted to reopen the claim for service connection prior to addressing the claim on its merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In an October 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge; however, in June 2016, he withdrew his hearing request.  See 38 C.F.R. § 20.704(d).

The issue of entitlement to a total disability rating based on individual unemployability by reason of service-connected disabilities (TDIU) has been raised by the record in a September 2011 notice of disagreement.  The Agency of Original Jurisdiction (AOJ) sent a VCAA notice letter in September 2011, but has not adjudicated the issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of whether new and material evidence has been received to reopen the claim for service connection for a back disability and service connection for left and right leg disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In October 1983, the RO denied service connection for a nervous condition.  The Veteran was notified of this decision and he did not perfect an appeal.

2.  Evidence received since the October 1983 decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.

3.  The Veteran has a current diagnosis of depressive disorder NOS, and the evidence is in equipoise on whether it is related to service.

4.  Any current nerve damage of the left upper extremity is not shown to be related to service.

5.  Any current nerve damage of the right upper extremity is not shown to be related to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 3.159, 20.1103 (2015).

2.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  The criteria for service connection for nerve damage of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

4.  The criteria for service connection for nerve damage of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

For applications to reopen a claim based on new and material evidence, VA has a duty to notify the claimant of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and the basis upon which the claim for service connection had been previously denied.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Here, the RO provided notice letter to the Veteran in August and October 2010, prior to the adjudication of the claim to reopen the issue of service connection for an acquired psychiatric disorder and the claims for service connection for nerve damage to the bilateral upper extremities.  The letters notified the Veteran of the definition of new and material evidence set forth in 38 C.F.R. § 3.156 and informed the Veteran of the bases for previous denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The letters also notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of the claim to reopen the issue of service connection for an acquired psychiatric disorder and the claims for service connection for nerve damage to the bilateral upper extremities.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering these claims on their merits.  The Board finds that the duty to notify provisions have been fulfilled with respect to the claim to reopen the issue of service connection for an acquired psychiatric disorder and the claims for service connection for nerve damage to the bilateral upper extremities, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to these claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to these claims. 

The Veteran underwent VA examinations in November 2010 to obtain medical evidence regarding the nature and etiology of any diagnosed acquired psychiatric and upper extremity disabilities.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by medical professionals based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  As such, the Board finds that the Veteran has been afforded adequate examination for the claim to reopen the issue of service connection for an acquired psychiatric disorder and the claims for service connection for nerve damage to the bilateral upper extremities.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for these disabilities has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim to reopen the issue of service connection for an acquired psychiatric disorder and the claims for service connection for nerve damage to the bilateral upper extremities.


II.  New and Material Evidence

Rating actions from which an appeal is not perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 

To reopen a claim that has been denied by a final decision, new and material evidence must be received.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  For the purpose of determining whether evidence is new and material, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  

In this case, the Veteran first applied for service connection for a nervous disorder in March 1983.  His claim was disallowed by an October 1983 rating decision because STRs did not show evidence of a nervous condition, and the Veteran failed to report for a VA examination.  The Veteran did not appeal the determination and it became final.

Evidence received in support of his claim to reopen includes VA treatment records that show diagnoses of depressive disorder and polysubstance dependence, and a September 2016 assessment by a private psychologist.  The psychologist indicated that it was at least as likely as not that the Veteran had a diagnosis of depressive disorder, and the depression was at least as likely as not due to his experiences in service.  Accordingly, presumed credible, new and material evidence has been received and the claim is reopened.

III.  Service Connection

Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

Direct service connection for disability resulting from a claimant's own drug or alcohol abuse is precluded for all VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 7-99; VAOPGCPREC 2-98.  Compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 1110, 1131 and 38 U.S.C.A. § 105(a)  either for primary alcohol abuse disabilities or for secondary disabilities that result from primary alcohol abuse.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  Primary alcohol abuse disability means an alcohol abuse disability arising from voluntary and willful drinking to excess.  Id.  Service connection, however, may be granted for an alcohol or drug abuse disability as secondary to, or as a symptom of, a service-connected disability.  See Allen, 237 F.3d 1368 at 1375.  A veteran must adequately establish, through clear medical evidence that an alcohol or drug abuse disability is secondary to or caused by a primary service-connected disorder, and not due to willful wrongdoing.  Id. at 1381.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Acquired Psychiatric Disorder

The Veteran contends that he has major depressive disorder, which is due to racism and an assault in service.  He also notes that when he was stationed in Korea, his father was stationed nearby and his father suffered a mental breakdown that was very troubling for the Veteran.  See the August 2016 affidavit.

The evidence of record indicates that the Veteran has current diagnoses of depressive disorder not otherwise specified (NOS) and polysubstance dependence in remission.  VA treatment records show that in April 2010, the Veteran was diagnosed by a VA psychiatrist with depressive disorder NOS, polysubstance dependence, and substance-induced mood disorder with depression.  Thus, the current disability requirement for service connection for an acquired psychiatric disorder is satisfied.  

The evidence is in relative equipoise on the issue of whether the acquired psychiatric disabilities are etiologically related to active service.  STRs show that in a March 1978 enlistment examination, the Veteran was noted to be psychiatrically normal.  He also denied having depression or excessive worry, or nervous trouble of any sort.  In May 1980, the Veteran was evaluated at Community Mental Health Activity (CMHA), although the treatment record does not specify a complaint, diagnosis, or treatment.  In August 1980, the Veteran reported having paranoia, social problems, and problems with his unit.  The same day, a CMHA consultation record indicates that the Veteran needed to vent feelings of frustration about the job.  

Post-service records indicate that the Veteran filed a claim for service connection for a nervous condition in March 1983, less than six months after his discharge from service.  

In April 2010, the Veteran was seen for a VA mental health consultation, reporting that his life was "in turmoil."  The treating psychiatrist diagnosed depressive disorder NOS, polysubstance dependence, and substance-induced mood disorder with depression, and prescribed Citalopram and Zolpidem.

The Veteran was afforded a VA mental disorders examination in November 2010.  He reported that he started using alcohol during his mid-teens, and that it became a problem at age 18.  He started using marijuana at 15.  The Veteran asserted that he served in a combat zone in Korea for a year, and had a DUI in 1980 while on active duty.  He stated that he had been sober for the past three years.  The examiner diagnosed polysubstance dependence in full sustained remission, and opined that the diagnosis was likely related to the Veteran's behavior problems in the military.  

In October 2015, the Veteran's sister, G.M., and friend, T.W., submitted statements in support of the Veteran's claim.  G.M. asserted that as a child, the Veteran did not show any signs of depression or anger issues, but after the Veteran returned home from service he was a "totally different person."  She indicates that the Veteran has struggled with anger and depression since he returned from service, and that at times his depression gets so bad he does not shower  or clean up after himself for days at a time.  T.W. stated that he has known the Veteran since they were children, and that the Veteran returned from service "totally changed."  He asserted that the Veteran is no longer able to relate to people, is very depressed, and has struggled to maintain control of his anger.  

The Veteran submitted an affidavit and a psychological evaluation by a private psychologist, Dr. R.F., in September 2016.  The Veteran asserted in his affidavit that while on active duty he was the victim of a race-driven assault, which continues to disturb him to this day.  He states that he was driving off base in rural Kentucky with a friend, and at a gas station a truck full of white men made racist comments to him and began to physically assault him and took a baseball bat to the vehicle.  The Veteran indicated that he was also subjected to intense racial hatred and racism by his fellow soldiers and superiors in service.  Finally, the Veteran asserted that while he was stationed in Korea, unbeknownst to him, his father (who he barely knew during childhood) was also stationed in the same area.  He states that his father suffered a mental breakdown while overseas and was discharged ,which was very distressing for him.  Since his return home from service, the Veteran prefers to remain in isolation, avoids other people as much as he can, and has a long history of extreme anger when provoked by stressful situations.  

In the psychological evaluation, Dr. R.F. reviewed the Veteran's claims file, then conducted an interview of the Veteran.  Dr. R.F. opined that the November 2010 VA examination report did not make sense, as there is no factual basis in the claims file to make the assertion that the Veteran's in-service behavior problems were caused by polysubstance abuse.  Rather, Dr. R.F. found that the Veteran's assertion of racism in the military is supported by the STR noting complaints of paranoia and social problems.  Dr. R.F. also pointed to the statements by the Veteran's sister and friend in support of the Veteran's claim, and noted that VA treatment professionals consistently diagnosed chronic depression.  Dr. R.F. concluded that it is at least as likely as not that the Veteran qualifies for a diagnosis of chronic depressive disorder NOS, and that it is at least as likely as not that the Veteran's explanation of long-term racial discrimination by his superiors in the Army is a fully tenable explanation for how the depressive disorder originated.

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim.  Specifically, the Board could seek further examination to definitively opine on the etiology of any current psychiatric condition.  However, under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

The Board finds Dr. R.F.'s opinion to be competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The opinion was rendered after reviewing the Veteran's claims file, soliciting a medical history from the Veteran, and conducted two interviews with the Veteran.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  Dr. R.F. provided detailed facts and rationale on which he based his opinions, and the probative value of the opinions are further bolstered by their consistency with the evidence in the Veteran's medical history, which shows that the Veteran reported having paranoia, social problems, and problems with his unit in service.  
 
In addition, statements by the Veteran, his sister, and his friend are also found to be probative because they are consistent with in-service treatment records.  They are competent to describe observable symptoms of anger, isolation, and difficulties in relationships.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, the Board finds it significant that the Veteran was noted to be psychiatrically normal upon entrance to service, and then filed a claim for a nervous disorder in March 1983, which was less than six months after his discharge from service.  These facts add to the credibility of the Veteran's contentions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  

Thus, as there is "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Board finds that this is a situation where the benefit of the doubt rule applies.  Ashley, 6 Vet. App. at 59; 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include depressive disorder NOS, is warranted.

	Upper Extremities

The Veteran contends without further elaboration that service connection is warranted for nerve damage in both arms.  See the August 2010 statement; September 2011 notice of disagreement.

STRs are silent for mention of any complaint, diagnosis, or treatment for any arm problems, including symptoms of nerve damage.  

Post-service treatment records indicate that in May 2009, the Veteran was seen at a VA emergency department with complaints of pain to his right shoulder, right arm numbness, and inability to grab or pick up anything.  He was prescribed Toradol and ibuprofen.  In June 2009, the Veteran reported having right neck, shoulder, and arm pain for the last two months.  He was noted to have lateral paresthesia of the arm and decreased strength, especially distal, in the wrist and fingers.  An MRI showed multilevel cervical spine stenosis and cord compression, the worst at C4-C5, with mild cord edema.  It also showed multilevel severe neural foraminal stenoses bilaterally.  In July 2009, the Veteran was diagnosed with bilateral carpal tunnel syndrome.  

An April 2010 VA treatment record indicates that the Veteran was seen for evaluation of cervical radiculopathy.  The Veteran reported chronic neck pain radiating to his right shoulder, forearm, and wrist, with associated right wrist weakness.  He stated that the pain began in March 2009.  In August 2010, a cervical spine MRI showed multilevel mild cord compression and mild-to-moderate canal stenosis at C3-C4, C4-C5, and C6-C7.

In November 2010, the Veteran had a VA examination of the upper extremities.  He reported a gradual onset of bilateral hand and forearm numbness.  After review of the claims file including the August 2010 MRI, solicitation of medical history, and conducting reflex, sensory, and motor testing, the examiner diagnosed bilateral upper extremity symptoms associated with cervical cord compression.  The examiner opined that the bilateral upper extremity condition was less likely as not caused by or a result of service.  The rationale was that the Veteran's complaints were secondary to his cervical cord compression, and there was no documented evidence in the STRs that the Veteran had similar cord compression while on active duty.
	
The VA examiner's opinion is competent and credible, and as such, entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiner's opinions were rendered after review of the file, solicitation of the Veteran's medical history, and physical examination.  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiner also provided the facts and rationale on which the opinions were based.  Moreover, neither the Veteran nor his representative have produced a medical opinion to contradict the conclusions of the VA examiner.  

The Board does not doubt the Veteran is sincere in his belief that his claimed condition is related to his service.  As a lay person, he can report symptoms including pain, but his statements cannot be used to diagnose an upper extremity disability, including nerve damage, or determine whether any such disability is related to injury or other event in service.  The etiology of upper extremity disabilities goes beyond a simple and immediately observable cause-and-effect relationship and requires medical knowledge to review and interpret clinical tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran may be competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Moreover, the Board finds it significant that the Veteran told a VA doctor in April 2010 that his arm pain started in March 2009, more than 25 years after his separation from service.  As such, the Board finds the Veteran's statements probative with regard to establishing the Veteran's current symptoms, but finds little probative value with regard to establishing service connection.

In sum, the weight of the evidence does not show that any current disabilities of the left upper extremity and/or right upper extremity are related to service.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claims for service connection for nerve damage of the left upper extremity and right upper extremity are denied.


ORDER

New and material evidence having been received, the appeal to reopen service connection for an acquired psychiatric disorder is granted.

Service connection for an acquired psychiatric disorder, to include depressive disorder NOS, is granted.

Service connection for nerve damage of the left upper extremity is denied.

Service connection for nerve damage of the right upper extremity is denied.





REMAND

With regard to the appeal on the issue of whether new and material evidence has been received to reopen the claim for service connection for a back disability, the Veteran submitted a timely notice of disagreement in November 2010.  A Statement of the Case (SOC) has not been issued.  As such, the Board is required to remand the issue for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claims for service connection for left and right leg disabilities, it is unclear whether these disabilities are secondary to the claimed back disability.  VA treatment records indicate that that an April 2010 MRI showed minor lower thoracic and lower lumbar spondylosis, a January 2011 treatment report indicates that there was significant abnormal findings of the lower extremity, and a March 2011 treatment record indicates that the Veteran had new right hip pain.  As such the left and right leg disability claim must be deferred pending resolution of the acquired back disability claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

Finally, updated VA treatment records should also be obtained.  VA has a duty to seek the records.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the VA healthcare system all outstanding relevant treatment records of the Veteran dated from November 2012 to present.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, a written statement to that effect should be incorporated into the record.

2.  Issue an SOC to the Veteran and his representative addressing the issues of whether new and material evidence has been received to reopen the claim for service connection for a back disability, and if so, whether service connection is warranted.  The Veteran should be advised of the time limit in which to file a Substantive Appeal.  Then, if an appeal is timely perfected, the issues should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


